Citation Nr: 1244115	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypopituitarism as a result of Department of Veterans Affairs treatment.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss as a result of Department of Veterans Affairs treatment.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for tinnitus as a result of Department of Veterans Affairs treatment.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder other than PTSD as a result of Department of Veterans Affairs treatment, to include as secondary to hypopituitarism.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertension as a result of Department of Veterans Affairs treatment, to include as secondary to hypopituitarism.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for brain damage as a result of Department of Veterans Affairs treatment, to include as secondary to hypopituitarism.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for impotence as a result of Department of Veterans Affairs treatment, to include as secondary to hypopituitarism.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an endocrine system disorder as a result of Department of Veterans Affairs treatment, to include as secondary to hypopituitarism.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for water retention as a result of Department of Veterans Affairs treatment, to include as secondary to hypopituitarism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In August 2008, the RO denied service connection for bilateral hearing loss and tinnitus, and also denied entitlement to compensation under 38 U.S.C.A. § 1151 for partial hypopituitarism.  In February 2009, the RO denied compensation for schizoaffective disorder, endocrine system damage, impotence, water retention, brain damage, and hypertension.

A Travel Board hearing was held in April 2011 with the Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Board then remanded the issues on appeal for further development in August 2011.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Social Security Administration Records

In an October 2011 statement, the Veteran indicated that he had been awarded Social Security Administration (SSA) disability benefits and requested that VA acquire those records.

SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Notably, the Veteran attached a copy of his SSA award notice, but it does not indicate the basis of the award.  Therefore, the appeal must be remanded in its entirety so that his SSA records can be obtained and associated with the claims file.

Supplemental VA Opinion

A September 2011 opinion was obtained to address the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder other than PTSD as a result of Department of Veterans Affairs treatment.  The examiner diagnosed the Veteran with schizoaffective disorder.  He further stated that while the Veteran probably had a schizoid personality as a youth, he showed high functioning in service, in school, and in work.  However, excessive radiation treatment caused a marked physical and mental deterioration with schizoaffective symptoms.  The examiner opined that the Veteran's condition would not have become active without the radiation damage.  He further stated that it was at least as likely as not that latent schizoaffective symptoms were activated by excessive radiation to the pituitary gland due to an error in judgment, and that VA failed to exercise the degree of care that would be expected in a reasonable health provider.  Finally, the proximate cause of the Veteran's schizoaffective disorder was not reasonably foreseeable.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner stated that the Veteran's schizoaffective disorder was the result of excessive radiation treatment and an error in VA judgment.  He further stated that the proximate cause of the Veteran's disability was not reasonably foreseeable.  However, no explanation or rationale was offered to support these conclusions.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board finds that further explanation is required, particularly in light of other opinions in the record which concluded that the Veteran's treatment was not below a reasonable standard of care and did not involve an error in judgment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The claims file, including a copy of this remand, should be forwarded to the examiner who provided the September 2011 opinion regarding the relationship between the Veteran's VA treatment and his schizoaffective disorder.  The examiner should provide a complete rationale for his conclusions that 1) it was at least as likely as not that the Veteran's latent schizoaffective symptoms were activated by excessive radiation to the pituitary gland; 2) VA failed to exercise the degree of care that would be expected in a reasonable health provider and/or committed an error in judgment; and 3) the proximate cause of the Veteran's schizoaffective disorder was not reasonably foreseeable.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


